Citation Nr: 0305570	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
intracranial injury, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1944.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  

A videoconference hearing was held in March 2002 before the 
undersigned member of the Board.  38 U.S.C.A. § 7107(c), (e) 
(West 2002).

The case was certified to the Board in March 2002 and the 
veteran's appointed representative was the Disabled American 
Veterans.  In August 2002, a private attorney notified the 
Board that he represented the veteran and attached a copy of 
VA Form 22a, Appointment of Individual as Claimant's 
Representative, dated in January 2002.  An appellant may 
revoke a representative's authority to act on his behalf at 
any time.  38 C.F.R. § 20.607 (2002).  An appellant has 90 
days after he is notified of the transfer of his file to the 
Board to request appointment of another representative.  
Following the expiration of the 90 day period, the Board will 
not accept a request for change in representation except when 
the appellant demonstrates on motion that there was good 
cause for the delay.  38 C.F.R. § 20.1304 (2002).  The 
appellant has not submitted such motion and, accordingly, the 
Disabled American Veterans remains his representative in this 
appeal.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  The service-connected residuals of intracranial injury 
are manifested by impairment of short term memory, mild 
cerebral dysfunction, difficulty coping with job-related 
stress and some personality changes.

2.  The veteran's service-connected headache disorder and his 
service connected residuals of intracranial injury arose from 
a single accident.

3.  The combined rating for the veteran's service-connected 
disabilities arising from a single accident is 60 percent.

4.  The veteran worked as a veterinarian and has not worked 
since 1995.

5.  Service connected disability renders the veteran unable 
to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent rating for the service-
connected residuals of intracranial injury are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9304 (2002).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341(a); 
4.16(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's application for increased compensation based on 
unemployability was received in March 1999 and is 
substantially complete.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In March 1999, the veteran indicated that he was receiving 
outpatient treatment at the Montgomery, Alabama VA Hospital.  
In August 1999, the RO received copies of VA outpatient 
treatment records dated from the Montgomery VA Medical Center 
dated from March 1997 to August 1999.  In December 1999, the 
veteran indicated that he had received private treatment for 
headaches, but did not identify the treatment providers.  In 
January 2000, the RO sent the veteran a letter asking him to 
complete VA Form 21-4142, an authorization form to obtain 
private treatment records.  Thus, the veteran was notified 
that he should provide information (who treated him) and the 
RO would get the records.  The veteran has not submitted an 
authorization form identifying any private treatment.  Prior 
to the issuance of the statement of the case in January 2000, 
the RO received copies of VA outpatient treatment records 
dated September 1999 to November 1999.  In May 2001 the RO 
received VA outpatient treatment records dated from December 
1997 to march 2001.  The veteran had VA examinations in May 
and August 2001.  During the VA examination in August 2001, 
the veteran indicated that he had not received psychiatric 
treatment since prior to going to college.  

The Board undertook additional development of the evidence 
with regard to the claim.  Additional VA outpatient treatment 
records dated from January 2000 to January 2003  and the 
records of the Social Security Administration pertaining to 
the veteran were obtained.  Additionally, the veteran 
underwent a VA examination in December 2002.  At that time 
the veteran indicated that he had not had any psychiatric 
treatment for the previous eighteen months.  The veteran has 
not identified any additional medical records that have not 
been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records and records of the Social 
Security Administration.  While the veteran indicated that he 
had received private medical treatment, he has not identified 
the treatment provider or provided a release for the VA to 
obtain those records.  He has not identified any additional 
VA treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in May and 
August 2001 and December 2002.

On appellate review, there are no areas in which further 
development is needed.  It does not appear that the RO 
informed the veteran and his representative of the provisions 
of the VCAA.  There would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. At 546; Sabonis v. Brown, 6 Vet. App. At 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the appellant.  See, 
e.g.,  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

With regard to the claim for TDIU, the Board finds that the 
RO has fully satisfied its duties of notice and assistance 
and that sufficient evidence is of record to decide that 
claim.  If there were any deficiency of notice or assistance, 
it would not be prejudicial to the veteran, given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to a TDIU.  No further assistance in 
developing the facts pertinent to that issue is required.


II.  Increased rating 

The veteran's service-connected residuals of an intracranial 
injury are currently rated as 50 percent disabling under the 
provisions of Diagnostic Code 9304.  A 50 percent rating 
represents occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances f motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2002).

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (2002).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (2002).

A September 1998 VA treatment record shows that the veteran 
was seen in the Emergency Room regarding requested 
medications.  He reported a history of a brain injury, that 
he had no decent sleep since 1943, and that he was anxious.  
On examination it was noted that he was anxious.  The 
assessment included chronic brain syndrome, anxiety.

September 1999 VA outpatient treatment records shows that the 
veteran was seen for complaints of chronic insomnia. 

On VA psychiatric examination in August 2001, the veteran's 
history of a brain injury was noted.  He reported his only 
residual problems were headaches, weakness in his left eye 
and some right-sided pain and weakness.  He denied any recent 
psychiatric treatment.  He reported being given psychiatric 
medications such as Elavil to treat his pain.  He reported 
that he had been married five times and had been married to 
his current wife for two years.  He indicated that they got 
along well.  He reported that he worked as a veterinarian and 
he had last worked in 1995.  He indicated that he had never 
been able to work a regular week because of the effect of 
stress and problems with headaches.  He indicated that he had 
gotten along well with coworkers.  He complained of minor 
memory problems and indicated that he occasionally forgot his 
intention.  He noted minor problems with recent memory.  As 
examples, he indicated that he could not recall whether he 
had written a check for a service four days earlier and that 
his wife said that he had not told her something that he 
thought he had told her.  He indicated that he did not have 
any difficulties keeping up with his appointments.  He denied 
any difficulty finding his way around familiar places, but 
noted that when he traveled he sometimes had difficulty 
finding his way.  He reported that he was able to handle his 
own finances.  He reported that he was more easily annoyed or 
aggravated currently and was more likely to speak sharply to 
someone.  He also thought that he was more impulsive than he 
once was.  He reported that he kept busy performing volunteer 
activities in his church and for human resources.  He 
reported that he occasionally gave rabies vaccinations or 
veterinary advice.  He indicated that he was unable to do 
very much for enjoyment because movies, radio or television 
bothered him because he was hypersensitive to noise.  He 
reported regular attendance at church.  He indicated that he 
frequently socialized with old friends. 

On examination, his behavior was mildly inappropriate.  The 
examiner indicated that he called her sweetheart and darling 
throughout the interview.  He was extremely talkative and 
somewhat intrusive, frequently patting the examiner on the 
back.  Speech was clear and coherent, but somewhat tangential 
and over detailed.  Mood was euthymic and affect was quite 
lively and almost hypomanic.  He denied any periods of 
depression.  He reported poor sleep, indicating that he slept 
only 2 to 4 hours a night due to pain and extreme 
restlessness.  He indicated that he rarely had nightmares.  
He denied problems with anxiety or panic attacks.  He was 
oriented times four.  Testing revealed that immediate memory 
was good but that ability to concentrate and manipulate 
information was impaired.  Abstract verbal reasoning was 
variable, but essentially within normal limits for his age.  
The examiner indicated that, overall, his intelligence was in 
the above average level premorbidly but he showed 
deterioration in several areas, especially memory and 
concentration.  Insight into his condition was fair to poor.  
He denied auditory or visual hallucinations.  There was no 
clear evidence of delusions, paranoid ideation or thought 
disorder.  He denied any past or present suicidal or 
homicidal attempts.  

The examiner concluded that, at the present time, the 
veteran's cognitive functioning had worsened.  The most 
significant deficits were severe impairment in short term 
memory.  He also had difficulty with concentrating and 
manipulating information.  The examiner found that the 
veteran showed mild to moderate cognitive impairment, 
especially in short term memory.  He had poor insight into 
his condition.  He appeared to have problems with judgment 
and appropriate interpersonal behavior.  The diagnoses were 
dementia and personality change due to head trauma.  The 
global assessment of functioning scale (GAF) score was 55.

The veteran testified in March 2002, that he has headaches 
and that his left eye hurt due to service-connected brain 
trauma.  He also indicted that he has difficulty sleeping.  
He testified that he has been unable to hold down a job.  He 
indicated that his only job since 1953 was one paying $100 
per month.  He testified that he received pain medications 
from the VA and that his condition had worsened in the last 
five years.  He stated that he had to go to bed by 7 p.m. 
each night and take medication for pain and to sleep.  He 
indicated that he was able to drive, but preferred not to.  
He testified that he last worked in December 1995.  He 
indicated migraine headaches and the residuals of a head 
injury made him unable to work.  At the hearing, a friend of 
the veteran testified that she believed that the veteran was 
in constant pain and was unable to work.   

On VA examination in December 2002, the examiner noted the 
history of a brain injury.  The veteran denied any history of 
psychiatric treatment in the previous 18 months.  His 
employment history was reviewed.  The veteran reported a more 
extensive employment history to the examiner than he 
testified to at his hearing.  He reported that he was in 
private veterinary practice from 1955 to 1961, and that he 
then worked as a meat inspector for two years.  He then 
worked for another veterinarian in California, and then 
worked as a race track veterinarian from 1990 to 1995.  He 
veteran reported that his last employment was undemanding and 
worked well for someone like himself who was disabled.  He 
indicated that, while working, he had difficulty working 
under pressure and handling stress.  He stated that he was 
never able to earn a steady income as a veterinarian.  He 
reported that he did most of the household chores and took 
care of his wife.  He also indicated that he spent his time 
keeping up with the news and socializing with friends or 
taking part in volunteer activities.  He reported that he 
played canasta for enjoyment and that he was active in 
church.  He reported that he occasionally forgot events that 
occurred during the day.  He indicated that he sometimes 
momentarily forgot what someone told him.  He reported that 
he also forgot his intentions.  He indicated that he drove 
independently.  He reported that he occasionally got lost in 
a strange area, but generally had no difficulty with driving 
or finding his way.

On mental status examination, it was noted that his hygiene 
and grooming were adequate.  Eye contact was good.  Rapport 
was fair to good.  It was noted that the only unusual 
behavior noted was that the veteran continued to be somewhat 
over familiar with the examiner, referring to her as 
"sweetheart," but that this was less pronounced than at the 
previous examination.  Speech was clear, coherent, mildly 
tangential, and somewhat over productive but not pressured.  
Mood was euthymic and affect was appropriate.  It was noted 
that he was calmer than at the previous examination when he 
appeared to be mildly hypomanic.  The veteran reported that 
his mood was more irritable than it used to be although he 
believed that he maintained good control.  He reported 
occasional brief periods of depression lasting about an hour 
at the most.  He indicated that he had difficulty sleeping 
due to headaches and that his appetite and energy were good.  
He reported occasional anxiety manifested by over excitement.  
He was alert and oriented times three.  He denied any 
auditory or visual hallucinations.  There was no evidence of 
delusions, thought disorder, or paranoid ideations.  He 
denied any suicidal or homicidal ideations.  Testing revealed 
that the veteran was functioning in the high average range of 
intelligence.  It was indicated that general memory was in 
the average range, but was significantly lower than his 
current level of intellectual functioning.  There was no 
evidence of aphasia.  The examiner indicated that there was 
evidence of mild cerebral dysfunction which was likely the 
result of his traumatic brain injury.  It was noted that 
while the veteran was able to work as a veterinarian, it did 
not appear that he was very successful.  He was unable to 
maintain a solo practice because he had difficulty coping 
with pressure, long hours and stressful demands.  It was also 
indicated that his head injury also resulted in some 
personality changes, in the direction of impulsivity and 
reduced social restraint.  It was also indicated that he 
appeared to have had difficulties in marital relationships, 
which might stem from personality changes related to his head 
injury.  The examiner concluded that it was likely that the 
veteran's brain injury did affect his ability to function 
successfully in the demanding field of veterinary medicine.  
The diagnosis  was dementia due to head trauma, old.  The 
global assessment of functioning scale (GAF) score was 70.  

After a full review of the record, including the testimony of 
the veteran, the Board concludes that a rating in excess of 
50 percent for the service-connected residuals of an 
intracranial injury is not warranted.  The medical evidence 
shows that the veteran has cognitive impairment manifested by 
severe impairment of his short term memory as shown on the VA 
examination in August 2001.  On the most recent VA 
examination in December 2002, it was indicated that there was 
evidence of mild cerebral dysfunction.  It was also indicated 
that he had difficulty coping with the pressure, long hours 
and stressful demands of a solo veterinary practice.  It was 
found that his head injury also resulted in some personality 
changes such as impulsivity and reduced social restraint.  
Although it was noted on the most recent examination that he 
had some marital difficulties, the medical evidence shows 
that the veteran is married and is able to maintain effective 
relationships.  He is able to socialize, as evidenced by the 
ability to regularly attend church, do volunteer veterinary 
work and socialize with friends.  The objective medical 
evidence does not show symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene or inability to establish and 
maintain effective relationships, which would support the 
assignment of a 70 percent rating under Diagnostic Code 9304.   

An August 2001 VA examination report showed that the GAF 
scale score was 55. A GAF scale score of 55 contemplates 
moderate symptoms or moderate difficulty in social, 
occupation or school functioning.  The GAF scale score at the 
time his most recent VA examination in December 2002 was 70, 
which indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994) (DSM-IV).  The GAF scores of 55 and 70 support the 
conclusion that an increased rating is not warranted.  These 
scores reflect mild to moderate impairment in social and 
occupational functioning, consistent with no more than a 50 
percent disability rating.  Accordingly, the criteria for a 
70 percent evaluation under Diagnostic Code 9304 are not met. 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9304 (2002).

The preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for the veteran's 
residuals of an intracranial injury.  There is no reasonable 
doubt on this matter that could be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).


III.  TDIU

VA regulations allow for the assignment of a total disability 
rating when a veteran has service-connected disabilities with 
certain combinations of ratings, and that veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (2002).  If the veteran has two or more service-
connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The veteran's combined disability rating is 
60 percent.

However, for the purposes of determining whether a veteran 
meets the schedular criteria for consideration of entitlement 
to TDIU, disabilities resulting from common etiology or 
single accident are to be considered one disability.  38 
C.F.R. § 4.16(a).  The veteran's two service-connected 
disabilities are both attributable to his intracranial injury 
in service.  Therefore, they are to be considered one 
disability under 38 C.F.R. § 4.16(a).  The veteran's combined 
rating for his headache disorder (10 percent) and his 
intracranial injury residuals (50 percent) is 60 percent.  
Therefore, he has one disability ratable at 60 percent, and 
he meets the schedular criteria of 38 C.F.R. § 4.16(a).

The Court has defined substantially gainful employment as 
work which is more than marginal and which permits the 
individual to earn a living wage.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

The evidence shows that the veteran worked as a veterinarian 
and that he last worked in 1995.  The veteran has testified 
that he has been unable to work due to his service-connected 
disabilities, including headaches.  It was noted on VA 
examination in August 2001, that the veteran reported that he 
was never able to work full time because of the stress of his 
job and his headaches.  On VA examination in December 2002, 
the examiner noted that the veteran was unable to work in a 
solo veterinarian practice because he had difficulty coping 
with pressure, long hours and stressful demands.  It was 
concluded that it was likely that the veteran brain injury 
affected his ability to function successfully in the 
demanding field of veterinary medicine.  

The veteran's testimony and statements on examination have 
not been consistent.  The veteran testified before the 
undersigned that he had essentially never been able to 
maintain gainful employment.  However, on examination, he 
reported a significant history of both independent self-
employment and work for others.  The veteran achieved a 
veterinary degree after incurring his head injury in service, 
and he clearly was able to function at a high level in spite 
of the injury.  While the Board finds his testimony that he 
was never capable of gainful employment to be incredible, 
there is sufficient evidence that it currently renders him 
unable to follow substantially gainful employment.  Given the 
VA examiner's assessment that the veteran would be unable to 
cope with the stress of a job, the Board finds sufficient 
evidence to grant entitlement to a total disability 
evaluation based on individual unemployability.


ORDER

Entitlement to a rating in excess of 50 percent for the 
service-connected residuals of intracranial injury is denied.

Entitlement to a total disability rating based on individual 
unemployability is granted.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

